Voto disidente del
Juez Asociado Señor Martínez Muñoz
San Juan, Puerto Rico, a 29 de septiembre de 1972
Con los votos de cuatro compañeros jueces, el Tribunal considera que el recurso de mandamus debe ser tratado como uno de sentencia declaratoria y, así considerado, se declara sin jurisdicción.
Disiento. El recurso plantea la cuestión de si el derecho *843constitucional del ciudadano en el ejercicio de la prerrogativa electoral — servir como miembro-recusador en un colegio electoral — puede legislativamente restringirse por el solo hecho de desempeñar aquél un cargo pagado por el Gobierno de los Estados Unidos. Art. 48(a). de la Ley Electoral, 16 L.P.R.A. see. 173. El gran interés público de que este serio planteamiento sea resuelto ahora no debe ponerse en duda. Se trata no ya del derecho básico del ciudadano a disfrutar de la garantía y protección en el ejercicio de la prerrogativa electoral, sino también del derecho fundamental a la igual protección de las leyes, derecho que, de la propia faz de la sección de ley impugnada, parece igualmente habérsele negado al peticionario.
La Ley Electoral dispone (16 L.P.R.A. see. 171) que los funcionarios de los colegios-^ — inspectores, secretarios y recu-sadores — deberán ser nombrados con anterioridad a las doce del mediodía del día 1ro de octubre del año de elecciones. El problema planteado requiere una resolución pronta y defini-tiva. No es arriesgado afirmar que ello no se habrá de lograr en la forma que la mayoría ha despachado este asunto.
La autoridad de este Tribunal para conocer de recursos de mandamus en primera instancia no debe ponerse en duda. 32 L.P.R.A. see. 3421. Y en el caso presente se dan los requi-sitos que hemos exigido en .el pasado: (a) la solicitud va dirigida a un alto funcionario del gobierno como lo es el Superintendente General de Elecciones, (b) se levantan cues-tiones de gran interés público, y (c) el problema requiere una solución pronta y definitiva. Dávila v. Superintendente de Elecciones, 82 D.P.R. 264 (1960).
Al juzgar la procedencia del recurso y los vicios procesales que pueda adolecer, no debe hacerse caso omiso de los hechos y de los méritos del caso y de la urgencia con que merece resolverse. Vale recordar la disposición de ley que dice:
“El Tribunal Supremo de Puerto Rico constituirá de aquí en adelante [1903] un tribunal de apelación y no un tribunal de *844casación. En sus deliberaciones y fallos en todos los asuntos, tanto en lo civil como en lo criminal, dicho Tribunal no se limitará solamente a infracciones de ley o quebrantamientos de forma, según fueren señalados, alegados o salvados por los litigantes, o según se hiciere constar en sus exposiciones y excepciones sino que con el más alto fin de justicia, el-Tribunal puede también entender en todos los hechos y tramitaciones en la causa tal como aparecieren en autos, considerando en igual forma sus méritos para la mejor administración de justicia y del derecho, y evitar injusticias y demoras.” 4 L.P.R.A. sec. 86.
He tomado como base la Constitución y la justicia como valores supremos a los cuales el procedimiento debe servir como un instrumento y no como una camisa de fuerza. Con-sidero que la decisión del Tribunal está obligando al peti-cionario a seguir un procedimiento que por lo lento probable-mente resultará ineficaz. No es de extrañarse que el peti-cionario se vea obligado a recurrir a los tribunales federales, quienes ante los serios planteamientos constitucionales y ante la ausencia de un procedimiento local eficaz, probablemente-accederían a resolver esta importante cuestión de derecho puertorriqueño.
Por ello he votado para que se expida.el auto de mandad-mus.